Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               FT. LAUDERDALE DIVISION

                                      CASE NO.: ------

  PHILADELPHIA INDEMNITY INSURANCE COMPANY,

        Plaintiff,

  vs.

  LYNX CONSTRUCTION MANAGEMENT, LLC,
  LYNX CONSTRUCTION SERVICES, LLC,
  LYNX ENGINEERING, LLC,
  LYNX ENGINEERING CONSULTING, LLC,
  LYNX BUSINESS SOLUTIONS, LLC,
  EMERALD GROUP INVESTMENTS, LLC,
  C.M. MORAN & ASSOCIATES, INC.,
  SHOMAR PROPERTY MANAGEMENT, LLC,
  WASIM SHOMAR, INC., CHRISTOPHER MORAN, INC.,
  45 ALMERIA, LLC, WASIM J. SHOMAR,
  VIRGINIA SHOMAR, CHRISTOPHER M. MORAN, and
  SHARI A. LEE,

        Defendants,
  ____________________________________________/

                                      COMPLAINT

        Plaintiff, PHILADELPHIA INDEMNITY INSURANCE COMPANY (“PIIC”), sues

  Defendants, LYNX CONSTRUCTION MANAGEMENT, LLC (the “Principal”), LYNX

  CONSTRUCTION SERVICES, LLC, LYNX ENGINEERING, LLC, LYNX ENGINEERING

  CONSULTING, LLC,         LYNX BUSINESS SOLUTIONS, LLC, EMERALD GROUP

  INVESTMENTS, LLC, C.M. MORAN & ASSOCIATES, INC., SHOMAR PROPERTY

  MANAGEMENT, LLC, WASIM SHOMAR, INC., CHRISTOPHER MORAN, INC., 45

  ALMERIA, LLC, WASIM J. SHOMAR, VIRGINIA SHOMAR, CHRISTOPHER M. MORAN,

  and SHARI A. LEE on the following grounds:



                                          Page 1
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 23



                                     NATURE OF THE ACTION

          1.       This is an action seeking a preliminary injunction and damages arising out of

  Defendants’ failure to indemnify, exonerate, reimburse and provide collateral to PIIC pursuant to

  the terms of a written General Indemnity Agreement. Losses and expenses have been and are still

  being incurred by PIIC as a result of having issued payment and performance bond claims for the

  benefit of the Principal and the other Defendants.

                                            JURISDICTION

          2.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(a)(1), as

  this lawsuit is between citizens of different states and the amount in controversy exceeds

  $75,000.00 exclusive of interest and costs.

          3.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) (“a judicial strict in

  which a substantial part of the events or omissions giving rise to the claim occurred, or a substantial

  part of property that is the subject of the action is situated”). At all times material hereto, Principal

  was conducting business activities in Broward County, Florida. Two of the three sets of payment

  and performance bonds subject of this action were for a construction project located in Broward

  County, Florida, and were issued for the benefit of obligees that owns the real property in Broward

  County, Florida. The General Indemnity Agreement in question was breached in Broward County,

  Florida.     Consequently, venue is appropriate in the Southern District of Florida, Ft. Lauderdale

  division.

                                              JURISDICTION

          4.       PIIC is a Pennsylvania corporation with its principal place of business in Bala

  Cynwyd, Pennsylvania.




                                                  Page 2
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 23



         5.     LYNX CONSTRUCTION MANAGEMENT, LLC (the “Principal”) is a Florida

  limited liability company with its principal place of business in Miami Dade County, Florida.

  Wasim J. Shomar is the managing member of LYNX CONSTRUCTION MANAGEMENT, LLC.

  Christopher M. Moran is an officer of LYNX CONSTRUCTION MANAGEMENT, LLC.

         6.     LYNX CONSTRUCTION SERVICES, LLC is a Florida limited liability company

  with its principal place of business in Miami Dade County, Florida. Wasim J. Shomar is the

  managing member of LYNX CONSTRUCTION SERVICES, LLC. Christopher M. Moran is an

  officer of LYNX CONSTRUCTION SERVICES, LLC.

         7.      LYNX ENGINEERING, LLC is a Florida limited liability company with its

  principal place of business in Miami Dade County, Florida. Wasim J. Shomar is the managing

  member of LYNX ENGINEERING, LLC. Christopher M. Moran is an officer of LYNX

  ENGINEERING, LLC.

         8.     LYNX ENGINEERING CONSULTING, LLC is a Florida limited liability

  company with its principal place of business in Miami Dade County, Florida. Wasim J. Shomar is

  the managing member of LYNX ENGINEERING CONSULTING, LLC. Christopher M. Moran

  is an officer of LYNX ENGINEERING CONSULTING, LLC.

         9.      LYNX BUSINESS SOLUTIONS, LLC is a Florida limited liability company with

  its principal place of business in Miami Dade County, Florida. Wasim J. Shomar is the managing

  member of LYNX BUSINESS SOLUTIONS, LLC.

         10.    EMERALD GROUP INVESTMENTS, LLC is a Florida limited liability company

  with its principal place of business in Miami Dade County, Florida. Christopher M. Moran is the

  managing member of EMERALD GROUP INVESTMENTS, LLC.




                                              Page 3
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 23



         11.    C.M. MORAN & ASSOCIATES, INC. is a Florida corporation with its principal

  place of business in Miami Dade County, Florida. Christopher M. Moran and Shari Lee are officers

  of C.M. MORAN & ASSOCIATES, INC.

         12.    SHOMAR PROPERTY MANAGEMENT, LLC is a Florida limited liability

  company with its principal place of business in Miami Dade County, Florida. Wasim J. Shomar is

  the managing member of SHOMAR PROPERTY MANAGEMENT.

         13.    WASIM SHOMAR, INC. is a Florida corporation with its principal place of

  business in Miami Dade County, Florida. Wasim J. Shomar is an officer of WASIM SHOMAR,

  INC.

         14.    CHRISTOPHER MORAN, INC. is a Florida corporation with its principal place of

  business in Miami Dade County, Florida. Christopher M. Moran is an officer of CHRISTOPHER

  MORAN, INC.

         15.    45 ALMERIA, LLC is a Florida limited liability company with its principal place

  of business in Miami Dade County, Florida. Wasim J. Shomar is the managing member of 45

  ALMERIA, LLC.

         16.    WASIM J. SHOMAR is a Florida resident and citizen of Miami Dade County,

  Florida.

         17.    VIRGINIA SHOMAR is a Florida resident and citizen of Miami Dade County,

  Florida.

         18.    CHRISTOPHER M. MORAN is a Florida resident and citizen of Miami Dade

  County, Florida.

         19.    SHARI A. LEE is a Florida resident and citizen of Miami Dade County, Florida.




                                              Page 4
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 23



                                    GENERAL ALLEGATIONS

                                     A. The Projects and Bonds

         20.    On or about December 26, 2018, Principal, as general contractor, entered into a

  contract (the “HIE Contract”) with ANR Hotels, Inc. (“ANR”) for the construction of a project

  commonly known as Holiday Inn Express, 117 Units, 5 Story Hotel Building Miramar, Tract 1

  Parcel B Trammel Crowe Industrial Center Plat BK 166, PG-18, Public Records of Broward

  County, FL Property Identification Number: 514022-04-0021 (the “HIE Project”). A true and

  correct copy of the HIE Contract is attached hereto as Exhibit “A.”

         21.    As required by law or under the terms of the HIE Contract, on or about December

  27, 2018, Principal and PIIC made, executed and delivered to ANR performance bond number

  PB12270900085 (the “HIE Performance Bond”) and payment bond number PB12270900085 (the

  “HIE Payment Bond”) (collectively the “HIE Bonds”) on behalf of Principal, as principal, and in

  favor of ANR, as obligee. True and correct copies of the HIE Bonds are attached hereto as Exhibit

  “B.”

         22.    On or about May 17, 2019, Principal, as general contractor, entered into a contract

  (the “PSW Contract”) with the Seminole Tribe of Florida (the “Tribe”) for the construction of a

  project commonly known as HW Priscilla Sayen Way Apartments, Project No. 3800849903,

  Located at 6351 Priscilla Sayen Way, Hollywood, FL 33024 (the “PSW Project”). A true and

  correct copy of the PSW Contract is attached hereto as Exhibit “C.”

         23.    As required by law or under the terms of the PSW Contract, on or about May 31,

  2019, Principal and PIIC made, executed and delivered to the Tribe performance bond number

  PB12270900121 (the “PSW Performance Bond”) and payment bond number PB12270900121 (the

  “PSW Payment Bond”) (collectively the “PSW Bonds”) on behalf of Principal, as principal, and




                                               Page 5
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 6 of 23



  in favor of the Tribe, as obligee. True and correct copies of the PSW Bonds are attached hereto as

  Exhibit “D.”

          24.      On or about September 18, 2019, Principal, as general contractor, entered into a

  contract (the “Empowerment Center Contract”) 1 with Miami-Dade County (“Miami-Dade”) 2 for

  the construction of a project commonly known as Construction of the New Empowerment Center

  ISD Contract No. W130069-C (the “Empowerment Center Project”) 3. A true and correct copy of

  the Empowerment Center Contract is attached hereto as Exhibit “E.”

          25.      As required by law or under the terms of the Empowerment Center Contract, on or

  about October 18, 2019, Principal and PIIC made, executed and delivered to Miami-Dade

  performance bond number PB12270900199 (the “Empowerment Center Performance Bond”) and

  payment bond number PB12270900199 (the “Empowerment Center Payment Bond”) (collectively

  the “Empowerment Center Bonds”) 4 on behalf of Principal, as principal, and in favor of Miami-

  Dade, as obligee. True and correct copies of the Empowerment Center Bonds are attached hereto

  as Exhibit “F.”

                                     B. The General Indemnity Agreement

          26.      On June 25, 2018, the Defendants, as Indemnitors, executed a General Indemnity

  Agreement (“Indemnity Agreement”) for the benefit of PIIC, for the purpose of collateralizing,

  exonerating, and indemnifying PIIC for any Bonds issued pursuant to the Indemnity Agreement.

  A true and correct copy of the Indemnity Agreement is attached hereto as Exhibit “G.”




  1
    The HIE Contract, PSW Contract, and the Empowerment Center Contract are at times herein collectively referred to
  as the “Contracts” or the “Bonded Contracts”.
  2
    ANR, the Tribe and Miami-Dade are at times herein collectively referred to as the “Obligees”.
  3
    The HIE Project, PSW Project, and the Empowerment Center Project are at times herein collectively referred to as
  the “Projects”.
  4
    The HIE Bonds, PSW Bonds, and Empowerment Center Bonds are at times herein collective referred to as the
  “Bonds”.


                                                       Page 6
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 7 of 23



         27.     Pursuant to paragraph 3 of the Indemnity Agreement, the Defendants for

  themselves, their heirs, executors, administrators, successors and assigns, jointly and severally,

  agreed to the following:

         Principals and Indemnitors agree to indemnify and hold harmless Surety from and against
         any Liabilities & Loss sustained or incurred: (a) by reason of having executed or being
         requested to execute any and all Bonds; (b) by failure of Principals or Indemnitors to
         perform or comply with any of the covenants or conditions of this Agreement or any other
         agreement; and (c) in enforcing any of the covenants or conditions of this Agreement or
         any other agreement. The Principals’ and Indemnitors’ obligation to indemnify the Surety
         shall also apply to any Bond renewals, continuations or substitutes therefor and shall extend
         to any payments made by Surety under the Good Faith belief that (a) Surety was or might
         be liable therefor or (b) the payments were necessary or advisable to protect any of Surety’s
         rights or to avoid or lessen Surety’s liability or alleged liability. In the event of payments
         by Surety, Principal and Indemnitors agree to accept vouchers, a sworn itemization,
         or other evidence of such payments as prima facie evidence of the fact and extent of
         the liability of Principals and Indemnitors to Surety in any demand, claim or suit by
         Surety against Principals and Indemnitors. Separate suits may be brought under this
         Agreement as causes of action accrue, and the pendency or termination of any such suit
         shall not bar any subsequent action by Surety. The Surety may, but shall not be obligated
         to, join any or all of the Principals or Indemnitors as parties to any action relating to any
         Bonds or this Agreement, and Surety shall have no obligation to exhaust any remedies
         against any person or entity prior to pursuing any such action against one or more Principals
         or Indemnitors.

         28.     Pursuant to paragraph 4 of the Indemnity Agreement, the Defendants for

  themselves, their heirs, executors, administrators, successors and assigns, jointly and severally,

  agreed to the following:

         Principals and Indemnitors agree to deposit collateral immediately upon demand by any
         Surety an amount equaling any and/or all of the following (a) the face amount of any claim
         or demand that is asserted against Surety under any Bond(s) plus Surety’s estimate of the
         costs and expenses Surety may sustain and incur while paying, compromising, resisting,
         defending, trying or appealing the claim or demand (in Surety’s sole discretion); (b) sums
         posted by Surety as a reserve for the payment of potential losses and/or expenses; (c) all
         costs and expenses incurred in connection with investigating, paying, or litigating any
         claim, and/or enforcing this Agreement, including but not limited to legal fees and
         expenses, professional and consulting fees, technical and expert witness fees and expenses;
         (d) all accrued and unpaid premiums owing to Surety for the issuance, continuation or
         renewal of any Bonds or for any policy of insurance issued by Surety for the Principal or
         Indemnitors; € funds loaned or advanced by Surety (at Surety’s sole discretion) to the
         Principal; and (f) all other amounts payable to Surety according to the terms and conditions



                                                Page 7
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 8 of 23



         of this Agreement or any other agreement between Surety and Principals or Indemnitors.
         Surety may, in its sole discretion, either retain or use any part or all of the collateral in
         settlement or payment of any claim made under any Bond(s), as collateral or
         reimbursement for any actual Liability & Loss already incurred, as reserve to cover the
         amount of any potential Liability & Loss, or for any other purpose related to any Liability
         & Loss for which the Indemnitors would be required to collateralize, exonerate, or
         indemnify Surety under the terms of this Agreement. The Principals and Indemnitors
         shall be obligated to deposit the amount of collateral demanded by Surety regardless
         of whether they dispute their liability for any Liability & Loss or potential Liability
         & Loss or assert any defenses to the validity or enforcement of this Agreement. In the
         event that Surety demands collateral from more than one Principal or Indemnitor, Surety
         shall be entitled, in its sole discretion, to apportion the amount of collateral required to be
         deposited by each Principal or Indemnitor. If Surety permits the Principals and Indemnitors
         to deposit less than the full amount of either (a) through (f) herein, Surety may, from time
         to time, require the Principals and Indemnitors to increase the amount of the collateral by
         any amount Surety deems appropriate, in its sole discretion, up to an amount equal to (a)
         through (f) herein. In the event the Principals and Indemnitors fail to deposit the
         amount of cash collateral required under this provision, Surety may, in its sole
         discretion, direct the Principals and Indemnitors to deposit alternate forms of
         collateral security acceptable to Surety. Principals and Indemnitors acknowledge that
         their duty to deposit collateral under this Paragraph is specifically enforceable
         because Surety lacks an adequate remedy at law and their failure to deposit collateral
         with Surety as required by this Paragraph will cause irreparable harm to as to justify
         injunctive relief compelling the deposit of collateral. Surety agrees to refund any unused
         portion of the deposit, without any interest or other damages for loss of use of such funds,
         upon termination of all liability of Surety on all Bonds and the full performance of the
         Principals and Indemnitors of all obligations under this Agreement.

         29.     Pursuant to paragraph 9 of the Indemnity Agreement, the Defendants for

  themselves, their heirs, executors, administrators, successors and assigns, jointly and severally,

  agreed to the following:

         Surety shall have the exclusive right, in its sole discretion, to decide and determine whether
         any claim, liability, suit or judgment made or brought against Surety on any Bond shall or
         shall not be paid, compromised, resisted, defended, tried or appealed, on the basis of
         Surety's Good Faith belief that it is or could be liable or because the Surety deems it
         necessary or expedient to do so, and Surety’s decision thereon shall be final and binding
         upon the Indemnitors. Subject to the Surety’s rights set forth in the first sentence of this
         section, which shall remain in full force and effect, if Principals or Indemnitors desire that
         the Surety litigate such claim or demand, or defend such suit, or appeal from such
         judgment, they shall, upon request: (a) provide a reasonable basis or bases for litigating
         such claim or demand, or defending such suit, or appealing from such judgment; and (b)
         deposit with the Surety cash or collateral satisfactory to the Surety in kind and amount to




                                                Page 8
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 9 of 23



         be used in paying any judgment or judgments rendered, or which might be rendered,
         against the Surety, together with interest, costs and attorneys’ fees.

         30.     Pursuant to paragraph 11 of the Indemnity Agreement, the Defendants for

  themselves, their heirs, executors, administrators, successors and assigns, jointly and severally,

  agreed to the following:

         Upon the request of Surety, Principals and Indemnitors will procure the discharge of Surety
         from any Bond, and all liability arising there from, and provide evidence to Surety
         regarding same.

         31.     Pursuant to paragraph 12 of the Indemnity Agreement, the Defendants for

  themselves, their heirs, executors, administrators, successors and assigns, jointly and severally,

  agreed to the following:

         Surety, including its designated agents, shall, at any and all times, have unrestricted access
         upon reasonable notice to review all books and records of Principals and Indemnitors,
         including all books and records pertaining to their financial condition, and to the status of
         each unbonded and Bonded Contract. Principals and Indemnitors agree to provide updated
         financial statements upon the Surety’s request. Principals and Indemnitors hereby
         authorize those with whom such Bonded Contractors are made to furnish Surety all
         information concerning such contracts and the work thereunder. Principals and
         Indemnitors also hereby authorize any bank, financial or lending institution, or depositor
         to provide Surety with access to any bank statements or financial records or any other
         information or documents requested by Surety. Principals and Indemnitors acknowledge
         that their duty to provide access to books and records under this Paragraph is
         specifically enforceable because Surety lacks an adequate remedy at law and their
         failure to provide access with Surety as required by this Paragraph will cause
         irreparable harm to as to justify injunctive relief compelling such access be provided.

         32.     The Indemnity Agreement is unequivocal and specific in setting forth the

  Defendants’ joint and several obligations to indemnify and keep PIIC indemnified from any

  Liabilities & Loss sustained or incurred by reason of having executed or being requested to execute

  any and all Bonds. Liability & Loss is defined within the Indemnity Agreement as “any and all

  liability, losses, costs, expenses and fees of whatever kind or nature that Surety may sustain or




                                                Page 9
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 10 of 23



  incur as a result of executing any Bond, or as a result of the failure of Principals or Indemnitors to

  perform or comply with this Agreement…”

          33.    The Indemnity Agreement is unequivocal and specific in setting forth the

  Defendants’ obligations to collateralize and provide PIIC with collateral security acceptable to

  PIIC.

          34.    The Indemnity Agreement is unequivocal and specific in setting forth PIIC’s right

  to decide and determine whether any claim, liability, suit or judgment made or brought against

  PIIC on any Bond shall or shall not be paid, compromised, resisted, defended, tried or appealed.

          35.    The Indemnity Agreement is unequivocal and specific in setting forth the

  Defendants’ obligations to procure the discharge of PIIC from any Bonds, and all liability arising

  therefrom upon request of PIIC.

          36.    The Indemnity Agreement is unequivocal and specific in setting forth the

  Defendants’ obligations to provide PIIC access to its books and records.

          37.    The obligation to indemnify PIIC is different and separate from the obligation to

  provide access to books and records and to provide collateral. The obligation to provide books

  and records and the obligation to provide collateral arise even before PIIC has incurred any actual

  loss. These obligations are designed to protect PIIC when a claim or Liability & Loss is first

  asserted and before the amount owed by PIIC to its Obligee(s) is adjudicated.

                                         C. HIE Liability & Loss

          38.    ANR issued a declaration of default and notice of contractor termination thereby

  terminating the HIE Contract on July 7, 2020. ANR indicated that Principal’s continued defaults

  of the HIE Contract and failure to cure those defaults after repeated notices justified the default

  and termination.




                                                Page 10
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 11 of 23



         39.     PIIC has solicited bids from potential replacement/completion contractors to

  complete the Principal’s remaining work under the HIE Contract and that work alleged by ANR

  to have been defectively performed by the Principal. It is currently estimated that the cost for

  completion, inclusive of potential delay damage exposure will exceed $2,100,000. PIIC currently

  estimates that the Balance of the HIE Contract Price available to offset completion costs may be

  as little as $1,500,000. Accordingly, exclusive of costs, fees and expenses, PIIC currently

  estimates its exposure under the HIE Performance Bond to be approximately $600,000.

         40.     As a result of executing the HIE Payment Bond, PIIC has incurred Losses,

  exclusive of costs, fees and expenses, of no less than $1,395,524.47, to date. PIIC’s vouchers or

  other prima facie evidence of the fact and extent of the liability of Defendants for PIIC’s payments

  under the HIE Payment Bond is attached hereto as Exhibit “H”. Additionally, PIIC anticipates

  that it may sustain or incur additional Loss of no less than $100,000 under the HIE Payment Bond.

         41.     PIIC currently holds contract balances associated with the HIE Project in a PIIC

  managed escrow account in the amount of $87,527.58 which could be applied to offset and/or

  satisfy incurred Losses and/or exposure to Loss.

         42.     Accordingly, PIIC currently estimates its total exposure to Liability & Loss,

  exclusive of costs, fees and expenses, as a result of executing the HIE Bonds on behalf of Principal

  to be no less than $2,000,000.

                                        D. PSW Liability & Loss

         43.     The Tribe issued a declaration of default and notice of termination thereby

  terminating the PSW Contract on August 4, 2020. The Tribe indicated that Principal’s continued

  defaults of the PSW Contract and failure to cure those defaults after repeated notices justified the

  default and termination.




                                               Page 11
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 12 of 23



         44.     PIIC   is   currently   in   the   process   of   soliciting   bids   from   potential

  replacement/completion contractors to complete the Principal’s remaining work under the PSW

  Contract and that work alleged by the Tribe to have been defectively performed by the Principal.

  It is currently estimated that the cost for completion will exceed the Balance of the PSW Contract

  Price of approximately $3,500,000.

         45.     As a result of executing the PSW Payment Bond, PIIC has incurred Losses,

  exclusive of costs, fees and expenses, of no less than $397,815.25, to date. PIIC’s vouchers or

  other prima facie evidence of the fact and extent of the liability of Defendants for PIIC’s payments

  under the PSW Payment Bond is attached hereto as Exhibit “I”. Additionally, PIIC anticipates

  that it may sustain or incur additional Losses under the PSW Payment Bond of approximately

  $100,000.

         46.     Accordingly, PIIC currently estimates its total exposure to Liability & Loss,

  exclusive of costs, fees and expenses, as a result of executing the PSW Bonds on behalf of Principal

  to be no less than $500,000.

                              E. Empowerment Center Liability & Loss

         47.     As of this date, Miami-Dade has not terminated Principal’s performance under the

  Empowerment Center Contract. However, based upon PIIC’s best current estimates we anticipate

  Principal’s completion costs to be approximately $7,100,000. PIIC currently estimates that the

  Balance of the Empowerment Center Contract Price available to offset completion costs may be

  no more than $5,400,000. As a result of executing the Empowerment Center Payment Bond, PIIC

  has incurred Losses, exclusive of costs, fees and expenses, of no less than $792,714.34, to date.

  Accordingly, exclusive of costs, fees and expenses, PIIC currently estimates its exposure under

  the Empowerment Center BondS to be approximately $2,500,000.




                                                Page 12
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 13 of 23



         48.     PIIC’s vouchers or other prima facie evidence of the fact and extent of the liability

  of Defendants for PIIC’s payments under the Empowerment Center Payment Bond is attached

  hereto as Exhibit “J”. Additionally, PIIC anticipates that it may sustain or incur additional Loss

  under the Empowerment Center Payment Bond.

         49.     PIIC currently holds contract balances associated with the Empowerment Center

  Project in a PIIC managed escrow account in the amount of $340,777.68 which could be applied

  to offset and/or satisfy incurred Losses and/or exposure to Loss.

         50.     Accordingly, PIIC currently estimates its total exposure to Liability & Loss,

  exclusive of costs, fees and expenses, as a result of executing the Empowerment Center Bonds on

  behalf of Principal to be approximately $2,160,000.

                                      F. Expenses Liability & Loss

         51.     PIIC has retained the services of counsel to evaluate the legal defenses available to

  PIIC and the Principal for the claims brought against the Bonds and to prosecute this action. To

  date, PIIC has incurred costs of $6,797.50 related to its retention of said legal services.

         52.     PIIC also retained the services of a The Vertex Companies, Inc. to, amongst other

  things, assisting in soliciting completion bids and evaluating the scopes of work, progress, delays,

  and claims asserted under the Bonds by the Principal’s lower-tier vendors (subcontractors,

  suppliers, sub-subcontractors, etc.) and the Obligees. To date, PIIC has incurred costs of

  $128,088.83 related to its retention of said consulting services.

         53.     PIIC also retained the services of Alan Gray, LLC, an accounting consulting firm,

  to evaluate Principal’s construction costs and accounting relative to the Projects and escrow funds

  administration efforts. To date, PIIC has incurred costs of $29,766.00 related to its retention of

  said consulting services.




                                                 Page 13
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 14 of 23



         54.     Accordingly, to date PIIC has incurred losses of $164,652.33 related to its payment

  of legal and consulting fees, of which Defendants have reimbursed $24,525.19, leaving an

  outstanding and unreimbursed balance of $140,127.14. PIIC’s vouchers or other prima facie

  evidence of the fact and extent of the liability of Defendants for PIIC’s payments for legal and

  consulting fees are attached hereto as Exhibit “K”. Additionally, PIIC anticipates that it will

  sustain or incur additional Loss for legal and consulting fees as the pending claims and disputes

  progress.

                                    G. PIIC Demands to Indemnitors

         55.     On June 15, 2020, PIIC requested from the Principal and certain Defendants

  updated financial statements and access to books and records. Principal nor the Defendants have

  provided complete access to books and records. A copy of the demand for financial statements

  and access to books and records is attached as Exhibit “L.”

         56.     By letter dated July 15, 2020, PIIC demanded indemnity, discharge and collateral

  from all Defendants as a result of Losses incurred by PIIC and outstanding exposure to PIIC under

  the Bonds. Therein demand was made on the Defendants, jointly and severally: (a) for payment

  of PIIC’s direct losses incurred to that date; (b) evidence of the full and complete discharge of PIIC

  from all the Bonds; and/or (c) deposit with PIIC immediately available cash funds in the amount

  of $3,967,467.00 (which represented PIIC’s best estimate of its exposure under the Bonds at that

  time). A copy of the July 15, 2020, Demand for Indemnity, Discharge, and Collateral is attached

  as Exhibit “M.” On July 21, 2020, Principal alone responded to PIIC’s July 15, 2020 letter, stating

  that “Principal is not in a position to discharge the Surety from the Bonds or provide the demanded

  collateral.” A copy of the Principal’s July 21, 2020, letter to PIIC is attached as Exhibit “N.” To




                                                Page 14
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 15 of 23



  date, Defendants have neither paid PIIC’s direct incurred Losses, obtained the full and complete

  discharge of PIIC from the Bonds, nor deposited any of the collateral requested by PIIC.

         57.       By letter dated August 25, 2020, PIIC notified all Defendants that they were in

  breach of their obligations under the Indemnity Agreement, and further advised that PIIC’s then

  current best estimate of its exposure to Liability and Loss as a consequence of its issuance of the

  Bonds on behalf of Principal was $4,445,774.21. A true and correct copy of PIIC’s August 25,

  2020 notice of default letter to the Defendants is attached as Exhibit “O”.

         58.       As detailed herein, PIIC currently incurred and has been unreimbursed Losses to

  date totaling $2,734,701. Furthermore, PIIC currently estimates that its exposure to additional Loss

  and Liability under the Bonds is no less than $2,271,157. To date, PIIC has been reimbursed the

  sum of $24,525.19 from bonded contract balances. Additionally, there are currently $428,305.26

  in bonded contract balances held in project specific escrow accounts held and managed by PIIC to

  ensure the funds are applied against bonded exposure and/or the Indemnitors obligations under the

  Indemnity Agreement. A true and correct accounting of the balances held in the project specific

  escrow accounts is attached as Exhibit “P”. Accordingly, at this time, PIIC estimates its total

  exposure to Loss and Liability as a result of its issuance of the Bonds to be no less than

  $4,553,027.55.

         59.     All conditions precedent to maintaining this action have occurred, been excused, or

  otherwise have been waived.

         60.     The Indemnity Agreement is in effect as to all Defendants and has not been

  terminated by any Defendant.

                                        COUNT I
                               CONTRACTUAL INDEMNIFIATION

         61.     PIIC re-alleges paragraphs 1 through 60 as if fully set forth herein.



                                               Page 15
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 16 of 23



         62.     This is an action for damages seeking relief at law under the Indemnity Agreement.

         63.     There exists a valid and fully enforceable contract between PIIC and the

  Defendants, the terms of which are memorialized in the Indemnity Agreement.

         64.     PIIC has fully performed all of its obligations under the Indemnity Agreement.

         65.     Despite PIIC’s demands, the Defendants have failed and/or refused to perform their

  obligations under the Indemnity Agreement, including but not limited to their, joint and several,

  obligations to indemnify and hold harmless PIIC from and against any Liability and Loss sustained

  or incurred by reason of having executed the Bonds on behalf of Principal or in enforcing the

  covenants or conditions of the Indemnity Agreement.

         66.     As a proximate result of Defendants’ breach of their obligations under the

  Indemnity Agreement, PIIC has and will continue to incur substantial financial damages in

  defending any claims asserted against the Bonds, and in prosecuting this action or otherwise

  incurring expenses as a result of having issued the Bonds to Principal.

         67.     WHEREFORE, Plaintiff, PIIC, respectfully requests that this Honorable Court

  enter a Final Judgment in its favor and against the Defendants, awarding PIIC its general and

  consequential damages which have and/or will be incurred as a result of the Defendants’ breach

  of the Indemnity Agreement, awarding PIIC its attorneys’ fees and costs incurred in prosecution

  of the instant action pursuant to the terms of the Indemnity Agreement, and awarding PIIC such

  other and further relief as this Court deems necessary, just and proper.

                              COUNT II
  SPECIFIC PERFORMANCE AND APPLICATION FOR PRELIMINARY INJUNCTION

         68.     PIIC re-alleges paragraphs 1 through 67, as if fully set forth herein.

         69.     PIIC hereby applies for a preliminary injunction ordering Defendants to specifically

  perform their obligations under the Indemnity Agreement to deposit collateral in the amount of



                                               Page 16
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 17 of 23



  $4,743,929.82, representing the amount of security PIIC deems sufficient to discharge its Losses

  and Liability it has and may incur by reason of PIIC’s issuance of the Bonds to Principal. The

  purpose of a preliminary injunction is to preserve the status quo of the litigation’s subject matter

  pending trial on the merits, which purpose would be achieved here by the granting of a preliminary

  injunction.

         70.     There exists a valid and fully enforceable contract between PIIC and the

  Defendants, the terms of which are memorialized in the Indemnity Agreement.

         71.     PIIC has fully performed all of its obligations under the Indemnity Agreement.

         72.     Despite PIIC’s demands, the Defendants have failed and/or refused to fully perform

  their obligations under the Indemnity Agreement, including but not limited to their obligation to

  post satisfactory collateral and to make their books and records available upon demand by PIIC.

         73.     The Defendants failure to deposit the demanded collateral with PIIC in accordance

  with the Indemnity Agreement has and continues to cause irreparable harm for which PIIC has no

  adequate remedy at law. In Paragraph 4 of the Indemnity Agreement the Defendants acknowledged

  that their duty to deposit collateral under the Indemnity Agreement is specifically enforceable

  because PIIC lacks an adequate remedy at law and their failure to deposit collateral with PIIC as

  required by the Indemnity Agreement would cause irreparable harm to PIIC, as to justify injunctive

  relief compelling the deposit of collateral.

         74.     Defendants have a contractual obligation to provide PIIC with full access to all

  books and records related to any bonded obligation, including the Projects, as well as any records

  pertaining to the Defendants’ ability to satisfy their obligations under the Indemnity Agreement.

  PIIC has demanded that the Defendants make their books and records available to PIIC for review




                                                 Page 17
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 18 of 23



  and copying. Defendants have failed and/or refused to provide PIIC with access to their books and

  records, despite demand.

         75.     PIIC is fearful and apprehensive that the Defendants are or will become financially

  unable to pay any amounts that may be found owing to any claimants against the Bonds, for which

  PIIC may be liable, or satisfy their obligations to PIIC under the Indemnity Agreement, or that the

  Defendants will sell, transfer, dispose of, lien, secure or otherwise divert or conceal assets to avoid

  their obligations to PIIC.

         76.     In the absence of the relief sought herein, PIIC has and will continue to suffer

  irreparable damage and loss because it may be forced to advance further funds in connection with

  the pending and potential claims on the Bonds without being adequately secured by the Defendants

  for its obligations under the Bonds.

         77.     Unless the relief in the nature herein requested or its equivalent is granted, PIIC’s

  equitable rights will be forever lost, depriving PIIC of adequate security for its obligations under

  the Bonds. Further, unless the equitable relief requested is granted, Defendants are likely to sell,

  transfer, dispose, lien, secure, or otherwise divert their assets from being used to discharge the

  Defendant’s obligations to PIIC under the Indemnity Agreement.

         78.     PIIC has a high probability of success on the merits, as the Principal’s failure to

  satisfy the pending and potential claims against the Bonds, coupled with their termination from

  two of the three Projects, have clearly triggered the Defendant’s obligations under the Indemnity

  Agreement. PIIC has duly performed its duties, obligations and conditions under the Indemnity

  Agreement and the Indemnity Agreement provides for the relief sought in this count.

         79.     The threatened injury to PIIC outweighs the potential damage to the Defendants if

  the relief requested herein is granted, and such relief would not be adverse to the public interest.




                                                 Page 18
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 19 of 23



            80.   PIIC is entitled to equitable relief for specific performance of the Defendants’

  obligations to post satisfactory collateral.

            81.   WHEREFORE, Plaintiff, PIIC respectfully requests that this Honorable Court enter

  a Preliminary Injunction and/or Final Judgment in its favor and against the Defendants: (a)

  granting PIIC specific performance of the Indemnity Agreement by directing the Defendants to

  provide satisfactory collateral to PIIC to cover PIIC’s actual and/or potential losses and expenses;

  (b) prohibit and restrain Defendants from selling, transferring, conveying and/or otherwise

  encumbering any of their assets until the full amount of collateral is posted; (c) requiring

  Defendants to make their books and records immediately available to PIIC for inspection; (d)

  awarding PIIC its attorneys’ fees and costs incurred in prosecution of the instant action pursuant

  to the terms of the Indemnity Agreement; and (e) awarding PIIC such other and further relief as

  this Court deems necessary, just and proper.

                          COUNT III – EXONERATION AND QUIA TIMET

            82.   PIIC re-alleges paragraphs 1 through 81, as if fully set forth herein.

            83.   PIIC has requested reimbursement and collateral from the Defendants but the

  Defendants have failed to respond or otherwise rejected the demands. The Defendants have also

  failed to arrange for the Principal’s completion of the Project, have failed to provide collateral,

  have failed to provide PIIC their books, records and accounts, have failed to reimburse PIIC for

  its incurred expenses, and have failed to cooperate with PIIC in developing defenses to ANR’s

  claims.

            84.   PIIC is fearful and apprehensive that the Defendants are or will become financially

  unable to satisfy further bonded obligations for which PIIC may be liable, unable to satisfy their

  indemnity obligations, or that Defendants, based upon their refusal to exonerate PIIC in accordance




                                                 Page 19
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 20 of 23



  with its demands, will sell, transfer, dispose of, lien, secure or otherwise divert or conceal their

  assets. PIIC is also fearful and apprehensive that Defendants will be financially unable to pay the

  expenses incurred by PIIC, including attorneys' fees.

         85.     By virtue of the terms and obligations assumed by the Indemnitors as provided in

  the Indemnity Agreement, the laws covering the relationship of principal and surety, and the

  equitable doctrine of quia timet, PIIC is entitled to equitable relief to provide for its exoneration

  and for the preservation of all assets currently in the possession of the Defendants in a manner

  consistent with the primary obligation of the Defendants under the Indemnity Agreement.

         86.     In the absence of the equitable relief sought herein, PIIC will suffer irreparable

  damage and loss because it may be forced to advance further funds in connection with the pending

  and potential claims on the Bonds without being adequately secured by Defendants for its

  obligations under the Bonds.

         87.     Unless the relief in the nature herein requested or its equivalent is granted, PIIC’s

  equitable rights will be forever lost, depriving PIIC of adequate security for its obligations under

  the Bonds. Further, unless the equitable relief requested is granted, Defendants are likely to sell,

  transfer, dispose, lien, secure, or otherwise divert their assets from being used to discharge the

  Defendant’s obligations to PIIC under the Indemnity Agreement.

         88.     PIIC has a high probability of success on the merits, as the Principal’s failure to

  satisfy the pending and potential claims against the Bonds, coupled with their termination from

  two of the three Projects, have clearly triggered the Defendant’s obligations under the Indemnity

  Agreement. PIIC has duly performed its duties, obligations and conditions under the Indemnity

  Agreement and the Indemnity Agreement provides for the relief sought in this count.




                                                Page 20
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 21 of 23



         89.     The threatened injury to PIIC outweighs the potential damage to the Defendants if

  the relief requested herein is granted, and such relief would not be adverse to the public interest.

         90.     By virtue of the rights under the Indemnity Agreement and the common law and

  equitable doctrines of exoneration and quia timet, PIIC is entitled to have the Defendants post

  funds or other security with PIIC that is sufficient to cover the actual and/or anticipated losses

  associated with the Losses and Liability relating to PIIC’s issuance of Bonds on behalf of Principal.

         91.     WHEREFORE, Plaintiff, PIIC, respectfully requests that this Honorable Court

  enter a Final Judgment in its favor and against the Defendants, awarding PIIC its general and

  consequential damages which have been and/or will be incurred (including PIIC’s attorneys’ fees

  and costs under the Indemnity Agreement), and ordering Defendants to immediately post collateral

  with PIIC (or deposit with the Clerk of this Court, for the benefit and protection of PIIC) in an

  amount to be determined by this Court to cover PIIC’s anticipated losses and expenses in

  connection with the Bonds. In the alternative, PIIC respectfully requests that this court order the

  Defendants to: (a) render a full and complete accounting of all assets owned by them or which they

  have an interest; (b) allow full and complete access to all financial books, records and accounts

  maintained by Defendants; (c) refrain from selling, transferring or disposing of their assets

  including, but not limited to, sums held in offshore accounts; (d) grant to PIIC an equitable lien

  upon all assets and property of Defendants, including but not limited to, personalty, and mixed

  owed by the Defendants, and property in which the Defendants have any interest, to remain in

  effect until the Defendants place funds with PIIC as required by the Indemnity Agreement securing

  PIIC against any loss it has sustained or will sustain by virtue of it having executed the Bonds on

  behalf of Principal; and (e) award PIIC such other and further relief as tis Court deems necessary,

  just and proper.




                                                Page 21
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 22 of 23



                            COUNT IV – COMMON LAW INDEMNITY

         92.     PIIC re-alleges paragraphs 1 through 91, as if fully set forth herein.

         93.     There exists a special relationship between PIIC, as surety, and Principal, as

  principal, arising out of the parties’ business dealings related to the Projects and the Bonds, such

  that it is appropriate for common law indemnification to exist.

         94.     PIIC has fully and completely performed any and all obligations arising out of the

  parties’ business dealings related to the Projects and the Bonds, and is wholly without fault for any

  losses, expenses and/or liabilities which have and/or may ultimately arise.

         95.     PIIC has and continues to incur Losses and Liability as a result of the special

  relationship between PIIC and Principal. Additional indebtedness arising out of the special

  relationship will continue to accrue, including but not limited to the expenditure of funds paid: (i)

  in defense of claims asserted against the Bonds; (ii) in satisfaction of any liability which may

  ultimately be determined in favor of those asserting claims against the Bonds and who may

  hereafter assert claims against PIIC under the Bonds.

         96.     Any and all Losses and Liability incurred to date as a result of the special

  relationship between PIIC and Principal, as well as any liability which may be imposed upon PIIC

  as a result of claims asserted against the Bonds and/or any other claimant(s) who may hereafter

  assert claims under the Bonds, arise only out of the vicarious, constructive, derivative or technical

  liability imposed upon PIIC as a result of the fault and/or wrongdoing of Principal.

         97.     At common law, Principal is responsible to PIIC for any and all losses and expenses

  incurred or to be incurred.

         WHEREFORE, Plaintiff, PIIC, respectfully requests that this Honorable Court enter a

  Final Judgment in its favor and against Principal, awarding Principal its general and consequential




                                                Page 22
Case 0:20-cv-62014-AHS Document 1 Entered on FLSD Docket 10/05/2020 Page 23 of 23



  damages which have been and/or will be incurred as a result of PIIC’s payment of Losses for which

  Principal should be liable under the legal theory of common law indemnity, awarding PIIC its

  reasonable attorneys’ fees and costs incurred in prosecution of the instant action, and awarding

  PIIC such other and further relief as this Court deems necessary, just and proper.

         Dated this 5th day of October, 2020.

                                                Respectfully submitted,

                                                By: /s/ Daniel E. Levin, Esq.
                                                DANIEL E. LEVIN / FBN: 84428
                                                COLE, SCOTT & KISSANE, P.A.
                                                222 Lakeview Avenue, Suite 120
                                                West Palm Beach, FL 33401
                                                P: (561) 681-5555
                                                F: (561) 683-8977
                                                Daniel.Levin@csklegal.com
                                                Counsel for Plaintiff, Philadelphia Indemnity
                                                Insurance Co.




                                                Page 23
